 Case 3:19-cr-30093-RAL Document 73 Filed 09/03/19 Page 1 of 2 PageID #: 174



                         I
                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                             CENTRAL DIVISION


  UNITED STATES OF AMERICA,                 CR 19-30093-03-RAL

                     Plaintiff,
                                            FACTUAL BASIS STATEMENT
       vs.

  ROXANNE LYNETTE SAZUE,

                     Defendant.


      The Defendant states that the following facts are true, and the parties

agree that they establish a factual basis for the offense(s) to which the Defendant

is pleading guilty pursuant to Fed. R. Crim. P. 1 l(b)(3):

      Beginning on a date unknown, but no later than on or about April 2014

through on or about May 2016, in the District of South Dakota, the Defendant,

ROXANNE LYNETTE SAZUE, did embezzle, steal, willfully misapply, willfully

permit to be misapplied, and convert to her own use more than $1,000 of monies,

funds, credits, goods, assets, and other property belonging to the Crow Creek

Sioux Tribe, an Indian Tribal Organization, and did aid and abet others in

committing the offense, all in violation of 18 U.S.C. §§ 2 and 1163.       Among

others, Defendant ROXANNE LYNETTE SAZUE aided and was aided by Roland

Robert Hawk, Sr., Francine Maria Middletent, and Jacquelyn Ernestine Pease.

      ROXANNE LYNETTE SAZUE was an elected member of the Crow Creek

Sioux Tribe's Council from May 2014 through April 2016.         During that time

period, Defendant served as the Tribe's Chairperson.         Defendant's offense
   Case 3:19-cr-30093-RAL Document 73 Filed 09/03/19 Page 2 of 2 PageID #: 175



 conduct involved her receipt of more than $15,000 but not more than $40,000.

 The money received derived from the CCST's General Welfare Account.

 Defendant was not entitled to that money, and her receipt of that money was

, unlawful.

                                     RONALD A. PARSONS, JR.
                                     United States Attar y

                                                                     '

                                       sistant
                                      .0 . Box 2
                                      ioux Falls, SD 57101-2638
                                     Telephone: (605)357-2353
                                     Facsimile: (605)330-4410
                                     E-Mail: j ere my .j ehangiri@usdoj.gov




 Date                                 OXANNE LYNE
                                     Defendant




 Date                                 ~~ J)
                                     MAG~        NORT  ~ vc142
                                                         UP
                                     Attorney for Defendant




                                       [2]
